Citation Nr: 1549136	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a muscle disorder, to include as secondary to a cervical spine disorder and a thoracolumbar spine disorder.

8.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

9.  Entitlement to service connection for multiple sclerosis.

10.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure and as secondary to a cervical spine disorder. 

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and as secondary to a cervical spine disorder and a thoracolumbar spine disorder.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran filed a claim for service connection for anxiety. However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one mental disorder encompasses claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009). Therefore, the Board has recharacterized the Veteran's claim of service connection for anxiety to include all relevant psychiatric diagnoses.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, further development is necessary prior to the adjudication of the claim. 

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate notice. The RO did send him letters in August 2011 and June 2012, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection on a secondary basis.  The letters only addressed direct service connection. Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter. 

Second, there may be outstanding records from the Social Security Administration (SSA) which are potentially pertinent to the claim on appeal.  In an October 2004 treatment record, the Veteran's wife indicated that she was trying to help the Veteran obtain Social Security disability benefits.  An April 2012 letter from the SSA also noted that the Veteran is receiving Supplemental Security Income (SSI) payments.  

SSI benefits are based on age, disability, and income and resource limits. 42 U.S.C.A. § 1382; 20 C.F.R. § 416.920. The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations. See 20 C.F.R. §§ 416.204, 416.989, 416.990. While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, on remand, the AOJ should attempt to secure the Veteran's SSA records.

Third, treatment records were added to the Veteran's file after the most recent AOJ adjudication in March 2014.  The Veteran has not submitted a waiver of the agency of original jurisdiction's (AOJ) initial consideration of this evidence. Thus, the Board finds that a remand is required for the AOJ to review this evidence in the first instance.
  
Fourth, the Board finds that the Veteran's complete service personnel records are needed in this case.

Fifth, the Veteran has contended that he has current neck, back, knee, and ankle disorders that are related to his duties as an armored infantry machine gunner.  Since service, he has been seen for complaints of pain in his neck and back, has been assessed as having bilateral knee arthralgia, and has been diagnosed with degenerative joint disease of the ankles.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any of these disorders that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a notice letter in connection with his claim for service connection. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, low back, knees, ankles, a muscle disorder, diabetes mellitus, multiple sclerosis, peripheral neuropathy of the lower extremities, and a psychiatric disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA treatment records should also be obtained and associated with the claims file, to include any records dated since September 2015.
 
3.  The AOJ should secure the Veteran's service personnel records and associate them with the claims file.

4.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck, back, knee, and ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed. 

The examiner(s) is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical spine, thoracolumbar spine, bilateral knee, and/or bilateral ankle disorders.  

For each diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include duties therein.  The Veteran has claimed that he developed such disorders as a result of carrying heavy boxes and a machine gun in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence received since the last adjudication of these claims.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




